EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Meyer on 11/8/2021.

The application has been amended as follows: 
	Please cancel Claims 46 and 39-41.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 47 and 53 are allowed.
Independent Claims 47 and 53 have each been amended to recite “the perovskite layer covering the substrate with 100% coverage.”
The Applicant argues persuasively that the closest applied prior art, Stranks, does not teach that the perovskite layer provides 100% coverage of the substrate, merely 91% coverage (see page 10 of the response), per Claim 47.
Similarly, the Applicant persuasively argues that Eperon does not teach the amended limitations of Claim 53.
It is further noted that Eperon does not explicitly teach that the perovskite layer provides 100% coverage of the substrate.
The Applicant then persuasively argues that the claimed 100% surface coverage obtained in the instant invention is the result of the production method, that involves the product-by-process limitations recited in amended Claims 47 and 53 (see pages 10 and 14 of the response). 
Additional searching failed to identify any additional prior art that would render the limitations of Claims 47 or 53 either anticipated or obvious. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SADIE WHITE/Primary Examiner, Art Unit 1721